Title: To George Washington from Gouverneur Morris, 25 June 1793
From: Morris, Gouverneur
To: Washington, George



My dear Sir
Sain port near Paris 25 June 1793

I have just receivd yours of the twenty fifth of March and do very sincerely condole with you on the melancholy Event which it communicates. Make I pray you my dear Sir the proper assurances of my Regret on this Occasion to Colo. Bassett as well as to Mrs Washington. Not having had Time to read the Gazettes which are but just (and but in part) arriv’d I cannot from them derive the Information you allude to, but my first Glance at them shews what I am sorry to see and from thence I am induc’d to quote a sound Maxim from an excellent Book. A House divided against itself cannot Stand. As to your Re Acceptance Sir you know my Sentiments which on that, as on some other Subjects, are I think unchangeable. It will be Time enough for you to have a Successor when it shall please God to call you from this World’s Theatre. If such Successor is then able to fill the President’s Chair it will be Matter of Surprize to those who can form a competent Idea of the Office; but during your Life, I consider the Thing as utterly impossible. And do not imagine my dear Sir that you can retire, tho you may resign. You will in such Case become the Man of the Opposition, however your Good Sense may differ from their Madness, and your Virtue from their Vilainy.

Depend on it they will cite you as being of their Sentiment. If you are silent you assent, and if you speak you are committed. In the Mean Time your poor Successor is obligd to struggle under all the Weight of your Reputation as well as that of the office, And he must be a Strong Man who can carry either; of Course a very rash Man who would attempt to take up both.
I am very happy to find that the Determination to maintain a strict Neutrality is so general in America. I shall not dwell on that Topic, because my several Letters to Mr Jefferson contain enough of it to weary your Patience. By the bye, I am mortified more than I can tell you at the Delay my Letters experience in their Passage. I task my Mind to it’s utmost Bent to discover those Events which are most likely to happen, in order that (so far at least as my Judgment can be relied on) you may be duly prepar’d, and after all you hear of the Event before my Almanack comes out. This is provoking, and would be much more so did I not find from Experience that The Things I wish are done as well, and perhaps better, than if my Conjectures had reach’d you. I trust that long ere this you will have receivd what I had the Honor to write on the 28 decr 6 & l0th January and 14 Feby.
 You will have seen that in the End of last Month and Begining of this, the long expected Insurrection took Place, by which a new Sett of Men are brought into Power. By the bye, should the present Society be able to establish themselves, I think Mr Genest will soon have a Successor. And if, the Revolution compleated, Things return to the Point from whence they started, I am sure Mr Genest will have a Successor. As to those who rule the Roost, or rather the few by whom they are directed, you may depend that they have just Ideas of the Value of popular Opinion. They are not however in Condition to act according to Knowlege, and should they be able to reach a Harbor there will be quite as much of good Luck as of good Management in it. At any Rate Part of the Crew will be thrown overboard. It is my Opinion that the Members of Convention⟨,⟩ lately arrested will do Nothing, for the greater Part of them have only parol Energy: and if I were call’d on by any cogent Motive to act it should be in Conformity to that Idea. In my letter to Mr Jefferson of this Day I tell him that I shall implicitly obey his Orders, but this is in Reply to the broad Hint, that my Embarrassments may have arisen from Inattention to the Principles of free Government. You may rely
 Sir that I shall be cautious to commit the United States as little as possible to future Contingencies. In my last Letter I gave you my Idea of Popularity.
I have never thought that three Parties could conveniently exist in any one Country, and therefore it seems to me that one of those into which those who call themselves Democrats are divided must join the Royalists. I do not enquire what Negotiations are carried on to that Effect, for I have no Desire to meddle with such Affairs directly or indirectly and should be very sorry to have the Appearance of siding with any one Party or Faction whatever; being convincd that I can best do the Business of the United States by keeping aloof from them all.
Those who command the royal or christian Army as they call themselves on the Loire are good Officers. Their Enemies have in my Mind passed the highest Eulogium on them in Saying that the Soldiers are brought to such a Pitch of Folly and Madness as to rush on, arm’d only with Clubs, and possess themselves of the Artillery to whose Fire they are expos’d. As far as I have been able to learn they profess themselves the Friends of Order and Justice, and act conformably to such Professions, protecting both Persons and Property wherever they arrive, and paying for whatever they take. Hence it happens that their Dominion is constantly extending itself, and if they should get Possession of Nantes, which seems to be their present Object, they will be truly formidable; because then by Means of the Loire a Passage will be opened into the Heart of the Kingdom for as many Troops as foreign Powers may chuse to send Hiether, or if they should prefer fighting the Battle with Frenchmen they need only furnish Money and warlike Stores and they would have as many Men as they please and the most fertile Part of France to subsist in.
Farewell my dear Sir may God bless and keep you not meerly for your Sake and still less for that of your Friends but for the general Good of our Country. Adieu. I am very truly yours

Gouv. Morris

